Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but are moot in view new grounds of rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to Double Patent: the Rejection is withdrawn based on the claimed amendment.
With respect to 101 Rejection:  Applicant amended independent claims 1, 21 & 27 with “transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster” without define a relationship between the vehicle, vehicle’s component and the system.  This processing could be done by the user or any person’s thinking.  Thus I directed to an abstract idea with mental processing. The 101 rejection still remains as shown below.
With respect to 112 Rejection:  As mentioned above, the amended claim with “transmitting the ground cluster to a vehicle component ….” Which fails to define a relationship between the system and the vehicle.  Thus 112 Rejection is added as shown below.
With respect to 103 Rejection:  Examiner found a new reference of XXX

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas. 
In the instant case, the claims 15-18 & 20-34, claim a system and method comprises functions of (e.g. claim 15) “receiving a lidar dataset ...”; “associating the lidar dataset with a voxel space ...‘; “determining, for the voxel of the voxel space, anormal vector associated with data ...”; “determining... that the voxel is a ground voxel”; “determining ...”; “determining a ground...”; and “transmitting the ground cluster …” are directed towards certain methods of an idea of itself; software and mathematical relationship/formulas which is considered to be an abstract idea. 
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 

Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor and computer-readable media storing computer are generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim fails to define a relationship between “a system” and “a vehicle”.  Is the system located inside the vehicle or remoted from the vehicle?
Claims 21 & 27, has same issue above.
Claims 16-20, 22-26 & 28-34 depend upon the rejected claims above.

Below are cited references that teach the claimed subject matter as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19-27 & 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogan (20140368493) in view of Kang (20160275790).
With regarding claim 15, Rogan discloses a system comprising one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the system to perform operations comprising:	receiving a lidar-dataset representing an environment (lidar signal 204, see at least [0025]+); 
associating the lidar dataset with a voxel space, the voxel space comprising a voxel (voxel space 304, see at least [0026]+); 
identification 308 of one or more objects 312s, see at least [0026]+) ; 
determining a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel (the movement of lidar point be classified the selected objects in the 3D voxel space, cluster around the objects, see at least [0025]+); 
Rogan fails to teach transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster,
Kang discloses a system which transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster (environment cluster are displayed for navigating functions such as controlling of the vehicle, see at least [0215]-[0218]+).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rogan by including transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster as taught by Kang for improving performance of the vehicle.

With regarding claim 17, Rogan teaches that the system of claim 15, the operations further comprising: 

clustering the set of voxels to determine a cluster of voxels, wherein a first voxel of the set of voxels is adjacent to at least a second voxel of the set of voxels (cluster the voxel space, see at least [0025]-[0026]+);
determining that a number of voxels associated with the cluster of voxels is below a threshold number of voxels; and determining that the cluster of voxels is not an object (evaluating the lidar points, see at least [0027]-[0028]).  

With regarding claim 19, Kang teaches that the system of claim 15, wherein the vehicle is an autonomous vehicle, the operations further comprising generating, based at least in part on the ground cluster representing a drivable surface for the autonomous vehicle, a trajectory for the autonomous vehicle; and controlling, based at least in part on the trajectory, the autonomous vehicle (see at least [0225]-[0275]+).  

With regarding claim 20, Rogan teaches that the system of claim 19, the operations further comprising: determining an occupancy of voxels over a period of time to determine a dynamic object represented in the voxel space; wherein generating the trajectory is further based at least in part on the dynamic object (determining whether the object within the voxel space is moving or stationary, see at least [0026]-[0028]+).  

With regarding claim 21, Rogan discloses a method comprising: 
(lidar signal 204, see at least [0025]+); 
associating the sensor data with a voxel space, the voxel space comprising a voxel (lidar points are mapped to a voxel 306, see at least [0026]+); 
determining, for the voxel of the voxel space, a normal vector associated with data represented by the voxel ((identification 308 of one or more objects 312s, see at least [0026]+) ; 
determining, based at least in part on the normal vector associated with the voxel, that the voxel is a ground voxel (determining object 312 in 3D voxel space, see at least [0027]+); 
determining a ground cluster comprising a set of ground voxels, the set of ground voxels comprising the ground voxel ((the movement of lidar point be classified the selected objects in the 3D voxel space, cluster around the objects, see at least [0025]+); 
Rogan fails to teach transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster,
Kang discloses a system which transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster (environment cluster are displayed for navigating functions such as controlling of the vehicle, see at least [0215]-[0218]+).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rogan by including transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster as taught by Kang for improving performance of the vehicle.

With regarding claim 23, Rogan teaches that the method of claim 21, wherein the ground voxel is a first ground voxel, and wherein determining the ground cluster comprises: 
selecting the first ground voxel as a seed voxel; determining a second ground voxel adjacent to the seed voxel (voxel 306 in a 3D voxel space 304, see at elast [0026]+); and 
associating the seed voxel and the second ground voxel with the ground cluster (the lidar points data associated with a selected object which is mapped to the voxel 306, see at least [0026]+) .  

With regarding claim 24, Rogen teaches that the method of claim 21, further comprising:
determining a set of voxels associated with the ground cluster from the voxel space to identify a subset of the voxel space (Fig.3 shows multiple sets of voxel space cluster which identify object 312); 
clustering a first group of voxels of the set of voxels to determine a first object, a first voxel of the first group adjacent to a second voxel of the first group; and clustering a second group of voxels of the set of voxels to determine a second object, a third voxel of the second group adjacent to a fourth voxel of the second group (multiple voxels spaces, see Fig.3); wherein a first individual voxel of the first group is not adjacent to a 

With regarding claim 25, Rogan teaches that the method of claim 21, further comprising; determining a first cluster of first ground voxels; determining a second cluster of second ground voxels; determining a gradient between the first cluster and the second cluster; determining that the gradient is below a gradient threshold; and joining, based at least in part on the gradient being below the gradient threshold, the first cluster with the second cluster to represent the ground cluster.  

With regarding claim 26, Rogen teaches that the method of claim 21, further comprising: determining an occupancy of voxels over a period of time to determine a dynamic object represented in the voxel space; and generating, based at least in part on the dynamic object represented in the voxel space, a trajectory for a vehicle (see at least [0026]+).  

With regarding claim 27, Rogen discloses one or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations comprising: 
receiving sensor data representing an environment; associating the sensor data with a three-dimensional space discretized as a plurality of voxels (lidar signal 204, see at least [0025]-[0026]+); 
identification 308 of one or more objects 312s, see at least [0026]+) ; 
determining, based at least in part on the surface normal associated with the voxel, that the voxel is a ground voxel (determining object 312 in 3D voxel space, see at least [0027]+);; 
determining, as a ground cluster, a set of ground voxels including the ground voxel (the movement of lidar point be classified the selected objects in the 3D voxel space, cluster around the objects, see at least [0025]+); 
Rogan fails to teach transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster,
Kang discloses a system which transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster (environment cluster are displayed for navigating functions such as controlling of the vehicle, see at least [0215]-[0218]+).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rogan by including transmitting the ground cluster to a vehicle component configured to control a vehicle based at least in part on the ground cluster as taught by Kang for improving performance of the vehicle.


one or more non-transitory computer-readable media of claim 27, wherein the sensor data is first sensor data representing the environment at a first time, the operations further comprising: receiving second sensor data representing the environment at a second time; associating the second sensor data with the three-dimensional space; determining an object represented in at least a first portion of the first sensor data; determining the object represented in at least a second portion of the second sensor data; determining, as a difference, that at least the second portion of the second sensor data maps to one or more voxels at the second time that were previously unoccupied by the object at the first time; and determining, based at least in part on the difference, that the object is a dynamic object (multiple clusters of space voxels are determined and classified, see at least [0226]-[0027]+).  

With regarding claim 31, Rogan teaches that the one or more non-transitory computer-readable media of claim 27, wherein the sensor data is first sensor data received at a first time, the operations further comprising: determining an object represented in at least a portion of the sensor data; determining that the object occupies a first subset of voxels of the plurality of voxels at the first time; receiving second sensor data at a second time; determining that a vector associated with an origin and at least one sensor data point of the second sensor data traverses through at least a portion of the first subset of voxels at the second time; determining that at least the portion of the first subset of voxels is unoccupied at the second time; and determining that the object is a dynamic object based at least in part on the at least the portion of the first subset of  (Fig.9 presents an exemplary scenario 900 for identifying objects in variations, see at least [0049]-[0052]+).  

With regarding claim 32, Rogan teaches that the one or more non-transitory computer-readable media of claim 27, the operations further comprising: determining an object represented in at least a portion of the sensor data; and associating an object identifier with voxels representing the object (see at least [0048]+).  

With regarding claim 33, Rogan teaches that the one or more non-transitory computer-readable media of claim 27, the operations further comprising: performing, based at least in part on the sensor data associated with the voxel, an eigenvalue decomposition associated with a covariance matrix to determine the surface normal associated with the voxel (the identification and movement classification of objects may be achieved by algorithms, a machine learning technique, and etc. see at least [0043]-[0046]+ which meet the scope of the claim).  


With regarding claim 34, Rogan teaches that the one or more non-transitory computer-readable media of claim 27, wherein the ground cluster comprises at least one voxel as a seed point for growing the ground cluster (the detected lidar points clusters around particular object, wherein the lidar points are mapped to a voxel in 3D voxel space, see at least [0025]-[0026]+).

Allowable Subject Matter
Claims 16, 18 & 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent to overcome the rejection(s) under 35 U.S.C. 101, 112 and 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu (9633483) discloses a system for filtering, segmenting and recognizing objects in unconstrained environments (see the abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662